DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Remarks Page 8, filed on March 24, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
Applicant’s arguments, see Applicant Remarks Page 8, filed on March 24, 2021, with respect to the claim objections have been fully considered and are persuasive.  The objections to claims 1-3 and 7-8 have been withdrawn. 
Applicant’s arguments, see Applicant Remarks Page 9, filed on March 24, 2021, with respect to the 35 U.S.C. § 112(f) and (a) and (b) rejections have been fully considered and are persuasive.  The objections to claims 1-3 and 7-8 have been withdrawn. 
Applicant’s arguments, see Applicant Remarks Page 9-10, filed on March 24, 2021, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection regarding 35 U.S.C. §101 has been withdrawn. 
	
Regarding 35 U.S.C. § 102, the Applicant argues that:
“Therefore, the predetermined time period of James et al. simply means a period from detection of the hazard to output of the alert.
In other words, the predetermined time period of James et al. fails to provide a time threshold for a specific action (other than an action required of the driver 42 to operate the control of the vehicle 40) to cause the driver waning system 24 to create the alert from the driver 42.”


	
Regarding 35 U.S.C. § 103, the Applicant argues:
“Claim 3 depends from independent claim 1 and Kimura does not make up for the aforementioned deficiencies with regard to James et al. in the context of independent claim 1. Accordingly, this rejection should be withdrawn.”

The Examiner respectfully traverses for the reasons provided above with regards to claims 1, 2, 7, and 8.

The Applicant further argues:
“Claim 5 stands rejected under 35 U.S.C. § 103 in view of James et al. and Otake (US 2014/0335994). This rejection should be withdrawn for at least the following reason. Claim 5 depends from independent claim 1 and Otake fails to make up for the aforementioned deficiencies with respect to James et al. in the context of independent claim 1. Accordingly, withdrawal of this rejection is respectfully requested.”

	The Examiner respectfully traverses because the combination of James and Otake teach the limitations recited by claim 5 as outlined below.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 reads “at least one processor is further configured to after causing the output”. The Examiner suggests “at least one processor is further configured to, after causing the output”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James et al. (U.S. Patent Application Publication No. 20110169625 and hereinafter, “James”).
Regarding claim 1, James teaches a vehicle control device comprising:
at least one memory storing instructions
James [0034] discloses a memory.
at least one processor configured to execute instructions
James [0034] discloses a processor.
an output that outputs information and includes a display, wherein the at least one processor is configured to: recognize a surrounding situation of a subject vehicle
James [0033] discloses a plurality of outward facing sensors used to sense the exterior environment of the vehicle.
control at least one of steering or acceleration and deceleration of the subject vehicle on the basis of a recognition result
James [0021] discloses a vehicle control module that may be used to adjust the vehicle's operation, for example through actuation of braking, acceleration, or steering adjustments.
determine whether or not a specific action by a driver of the subject vehicle continues for a predetermined time or more in a state in which the control of the at least one of steering or acceleration and deceleration of the subject vehicle driving controller is operated, the specific action other than an action required of the driver to operate the control
James [0017] discloses a gaze tracker that tracks gaze over a predetermined time period, determining if the gaze passes over a hazard during the predetermined time period. 
James [0087]-[0089] discloses the vehicle automated controls overriding human input to slow or accelerate the vehicle to avoid potential unobserved hazard situations.
an output that outputs information
James [0018] discloses outputs may comprise a set of warnings about potential hazards, or provide alerts about dangerous situations through a human-machine interface.
in a case in which it is determined that the specific action continues for the predetermined time or more 
James [0017] discloses a gaze tracker that tracks gaze over a predetermined time period, determining if the gaze passes over a hazard during the predetermined time period. 
James [0008] discloses a hazard alarm used to provide alerts to the driver with priority given to unperceived hazards according to the gaze tracker.
change the predetermined time according to a traveling state of the subject vehicle or an ambient environment of the subject vehicle.
James [0062] discloses a time period of between 1 and 3 seconds for allowing a driver to become aware of a hazard.
James [0065] discloses how the predetermined time for the driver to become aware of a hazard is dependent on distance and is relative to the current time.

Regarding claim 2, James teaches a vehicle control device comprising:
at least one memory storing instructions
James [0034] discloses a memory.
at least one processor configured to execute instructions
James [0034] discloses a processor.
an output that outputs information and includes a display, wherein the at least one processor is configured to: recognize a surrounding situation of a subject vehicle
James discloses a plurality of outward facing sensors used to sense the exterior environment of the vehicle.
control at least one of steering or acceleration and deceleration of the subject vehicle based on a recognition result
James [0021] discloses a vehicle control module that may be used to adjust the vehicle's operation, for example through actuation of braking, acceleration, or steering adjustments.
determine whether or not a specific action by a driver of the subject vehicle continues for a predetermined time or more in a state in which the control of the at least one of steering or acceleration and deceleration of the subject vehicle driving controller is operated, the specific action other than an action required of the driver to operate the control
James [0017] discloses a gaze tracker that tracks gaze over a predetermined time period, determining if the gaze passes over a hazard during the predetermined time period. 
James [0087]-[0089] discloses the vehicle automated controls overriding human input to slow or accelerate the vehicle to avoid potential unobserved hazard situations.
in a case in which it is determined that the specific action continues for the predetermined time or more cause the output to output request information for requesting a specific operation from the driver
James [0017] discloses a gaze tracker that tracks gaze over a predetermined time period, determining if the gaze passes over a hazard during the predetermined time period. 
James [0008] discloses a hazard alarm used to provide alerts to the driver with priority given to unperceived hazards according to the gaze tracker.
change an output aspect of the request information according to a traveling state of the subject vehicle or an ambient environment of the subject vehicle
James [0088]-[0089] disclose that if the driver is aware of an external hazard, no warning need be given.
The Examiner notes that not providing an alert when the driver shows awareness of a hazard is indicative of changing an output aspect according to the traveling state of the subject vehicle.

Regarding claim 4, James teaches the vehicle control device of claim 1, wherein:
the continuation determiner changes the specific action to be noticed according to a control degree with which the driving controller performs control
James [0018] discloses that an angle from a reference direction may be a hazard parameter in which the vehicle control module may adjust the vehicle trajectory in response.

Regarding claim 6, James teaches the vehicle control device of claim 1, wherein:
the ambient environment is at least one of an object sign density around the subject vehicle, a curvature of a route along which the subject vehicle travels, or accuracy of the recognition result by the recognizer.
James [0070] discloses an environment sensor configured to detect objects within the environment, including signage.
James [0080] discloses the accuracy of the gaze tracker to be within 5 to 15 degrees.

Regarding claim 7, James teaches a vehicle control method of causing a computer to:
recognize a surrounding situation of a subject vehicle
James [0033] discloses a plurality of outward facing sensors used to sense the exterior environment of the vehicle.
control at least one of steering or acceleration and deceleration of the subject vehicle on the basis of a recognition result
James [0021] discloses a vehicle control module that may be used to adjust the vehicle's operation, for example through actuation of braking, acceleration, or steering adjustments.
determine whether or not a specific action by a driver of the subject vehicle continues for a predetermined time or more in a state in which the control of the at least one of steering or acceleration and deceleration of the subject vehicle driving controller is operated, the specific action other than an action required of the driver to operate the control
James [0017] discloses a gaze tracker that tracks gaze over a predetermined time period, determining if the gaze passes over a hazard during the predetermined time period. 
James [0087]-[0089] discloses the vehicle automated controls overriding human input to slow or accelerate the vehicle to avoid potential unobserved hazard situations.
in a case in which it is determined that the specific action continues for the predetermined time or more cause the output to output request information for requesting a specific operation from the driver
James [0017] discloses a gaze tracker that tracks gaze over a predetermined time period, determining if the gaze passes over a hazard during the predetermined time period. 
James [0008] discloses a hazard alarm used to provide alerts to the driver with priority given to unperceived hazards according to the gaze tracker.
change the predetermined time according to a traveling state of the subject vehicle or an ambient environment of the subject vehicle.
James [0062] discloses a time period of between 1 and 3 seconds for allowing a driver to become aware of a hazard.
James [0065] discloses how the predetermined time for the driver to become aware of a hazard is dependent on distance and is relative to the current time.

Regarding claim 8, James teaches a storage medium that causes a computer to:
recognize a surrounding situation of a subject vehicle
James [0033] discloses a plurality of outward facing sensors used to sense the exterior environment of the vehicle.
control at least one of steering or acceleration and deceleration of the subject vehicle on the basis of a recognition result
James [0021] discloses a vehicle control module that may be used to adjust the vehicle's operation, for example through actuation of braking, acceleration, or steering adjustments.
determine whether or not a specific action by a driver of the subject vehicle continues for a predetermined time or more in a state in which the control of the at least one of steering or acceleration and deceleration of the subject vehicle driving controller is operated, the specific action other than an action required of the driver to operate the control
James [0017] discloses a gaze tracker that tracks gaze over a predetermined time period, determining if the gaze passes over a hazard during the predetermined time period. 
James [0087]-[0089] discloses the vehicle automated controls overriding human input to slow or accelerate the vehicle to avoid potential unobserved hazard situations.
output request information for requesting a specific operation from the driver in a case in which it is determined that the specific action continues for the predetermined time or more
James [0017] discloses a gaze tracker that tracks gaze over a predetermined time period, determining if the gaze passes over a hazard during the predetermined time period. 
James [0008] discloses a hazard alarm used to provide alerts to the driver with priority given to unperceived hazards according to the gaze tracker.
and change the predetermined time according to a traveling state of the subject vehicle or an ambient environment of the subject vehicle
James [0062] discloses a time period of between 1 and 3 seconds for allowing a driver to become aware of a hazard.
James [0065] discloses how the predetermined time for the driver to become aware of a hazard is dependent on distance and is relative to the current time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Kimura (U.S. Patent Application Publication No. 2018014570).

Regarding claim 3, James teaches the vehicle control device of claim 1, wherein:
the at least one processor is further configured to after causing the output to output the request information at least once 
James [0018] discloses outputting audible alerts given to the driver about dangerous situations through a human-machine interface.
James does not teach
in a case in which it is determined that the specific action continues for the predetermined time or more, set an output aspect of the request information to be stronger than a first output aspect.
Kimura teaches:
in a case in which it is determined that the specific action continues for the predetermined time or more, set an output aspect of the request information to be stronger than a first output aspect.
Kimura [0008]-[0009] disclose a first warning being either a vibration generated by the vibration generation device or the sound output by the sound output device, and a second warning which is stronger than the first. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify the warning output system as disclosed in James to include multiple alerts where each successive alert is more intense than the previous because “in this way, this vehicle . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Otake (U.S. Patent Application Publication No. 20140335994).
Regarding claim 5, James does not expressly teach the vehicle control device of claim 1, wherein:
the traveling state is a state based on a speed of the subject vehicle or a distance to a position at which the control is changed.
Otake teaches:
the traveling state is a state based on a speed of the subject vehicle or a distance to a position at which the control is changed.
Otake [0069] discloses that a target traveling state is based on the coordinated result of residual distance to a stopping position and vehicle speed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify the speed monitoring system taught in James to explicitly teach traveling states because operating in traveling states based on speed “assists the driver in comfortable traveling, which is highly effective in improvement in fuel economy” (see Otake [0054]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.S./Patent Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662